


Exhibit 10.31

 

TRADEMARK AND DOMAIN NAME LICENSE AGREEMENT

 

THIS TRADEMARK AND DOMAIN NAME LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of the Effective Date (as hereinafter defined), by and between
GlaxoSmithKline LLC, a limited liability company organized under the laws of the
State of Delaware, with offices at One Franklin Plaza, 200 N. 16th Street,
Philadelphia, PA 19102-1225, U.S.A. (“GSK”), and Biovail Laboratories
International SRL, a Barbados International Society with Restricted Liability
having a principal place of business at Welches, Christ Church, BB17154,
Barbados, West Indies (“Biovail”).

 

RECITALS

 

WHEREAS, GSK and Biovail are parties to that certain Asset Purchase Agreement,
dated as of February 2, 2011 (the “APA”), pursuant to which GSK sold and
transferred to Biovail certain assets and liabilities relating to the Products
(as hereinafter defined) in the Territory (as hereinafter defined);

 

WHEREAS, GSK is the owner of the Trademarks (as hereinafter defined), the
corresponding goodwill, and United States Trademark Registration Number(s) set
forth on Exhibit 1, as well as the Product Trade Dress (as hereinafter defined);

 

WHEREAS, Biovail desires to obtain a license from GSK, and GSK desires to grant
a license to Biovail, to use the Trademarks and the Product Trade Dress, in
connection with the advertising, promotion, manufacture, offer for sale, sale
and distribution of the Products in the Territory; and .

 

WHEREAS, the license of the rights in the Trademarks and Product Trade Dress
under this Agreement form an integral part of the bargain under, and a material
inducement for Biovail to enter into, the APA.

 

NOW, THEREFORE, for and in consideration of the premises and the covenants
provided herein (including the above recitals that are hereby incorporated
herein), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the APA.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such first
Person.  A Person will be deemed to “Control” another Person if such first
Person has (a) direct or indirect ownership of more than fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) having the power to vote
on or direct the affairs of such other Person, or (b) the power, directly or
indirectly, to direct or cause the direction of the policies and management of
the other Person, whether by the ownership of stock, by contract, or otherwise.

 

“Agreement” shall have the meaning set forth in the Preamble of this Agreement.

 

“APA” shall have the meaning set forth in the Recitals of this Agreement.

 

“Applicable Laws” shall mean all applicable laws, ordinances, rules, regulations
and guidances applicable to this Agreement or the activities contemplated
hereunder.

 

“Biovail” shall have the meaning set forth in the Preamble of this Agreement.

 

“Domain Name” means zovirax.com.

 

“GSK” shall have the meaning set forth in the Preamble of this Agreement.

 

“Effective Date” shall mean the Closing Date, as such term is defined in the
APA.

 

“License” shall have the meaning set forth in Section 2.

 

“Losses” shall have the meaning set forth in Section 10 of this Agreement.

 

“Party” shall mean GSK or Biovail and, when used in the plural, shall mean GSK
and Biovail.

 

“Person” means any individual, corporation, partnership, limited liability
company, international society, joint venture, trust, business association,
organization, Governmental Entity or other entity..

 

“Product(s)” shall mean (i) Zovirax® Ointment and/or Zovirax® Cream, each in the
presentations and formulations in finished product form, as more fully set forth
on Exhibit 2; or

 

--------------------------------------------------------------------------------


 

(ii) any pharmaceutical product (whether prescription or over-the-counter)
intended for topical use (excluding ophthalmic use), containing acyclovir alone
or in combination with one or more other active pharmaceutical ingredients.

 

“Product Trade Dress” means the current trade dress of the Products, including
the shape, size, color and lettering of the packaging for the Products.

 

“Product Web Site” shall have the meaning set forth in Section 4(e) of this
Agreement.

 

“Territory” shall mean the United States of America, Puerto Rico and the United
States Virgin Islands, but excluding all other United States territories and
possessions.

 

“Third Party” shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.

 

“Trademarks” shall mean the trademarks registered by GSK or its Affiliates for
the marketing of the Products set forth in subparagraph (i) of the Product
definition in all or any part of the Territory, as more fully set forth on
Exhibit 1 attached hereto, including any renewals and applications therefor. 
For sake of clarity and avoidance of doubt, the Trademarks do not include any of
the names (or variants thereof) of Glaxo Wellcome Inc., Glaxo Wellcome plc,
GlaxoSmithKline LLC, GlaxoSmithKline Inc. or any of their respective Affiliates,
or any marks customarily associated with such names.

 

“Transaction Documents” means: as more fully described in the APA, (i) the
Assumption Agreement; (ii) the Bill of Sale; (iii) the Supply Agreement;
(iv) the SDEA; (v) the APA; and (vii) the other documents contemplated hereby
and thereby.

 

2.             Grant of License.  During the term of this Agreement, and subject
to the terms and conditions contained herein, GSK grants to Biovail, and Biovail
hereby accepts, a nontransferable (except as permitted hereunder), exclusive,
royalty-free license (the “License”), solely to use the Trademarks and the
Product Trade Dress in connection with the advertising, promotion, manufacture,
offer for sale, sale and distribution of the Products in the Territory.  Biovail
may not sublicense, in whole or in part, any of the rights granted hereunder
without the prior written consent of GSK, which consent shall not be
unreasonably withheld, delayed, or conditioned.  For the avoidance of doubt,
without such consent from GSK, Biovail may nonetheless sublicense (i) its rights
under this Agreement to its Affiliates and distributors, but

 

--------------------------------------------------------------------------------


 

only as reasonably necessary to exercise the rights granted to Biovail
hereunder, or (ii) its rights hereunder with respect to a Product to an acquirer
of Biovail’s business associated with such Product.  Any attempted sublicense by
Biovail not permitted under this Agreement shall be void and of no force or
effect and shall constitute a material breach of this Agreement.

 

3.             Use of Trademarks; Product Trade Dress.  During the term of this
Agreement, and subject to the terms and conditions of this Agreement:

 

(a)                                  Biovail shall use the Trademarks and
Product Trade Dress only to promote, market, sell and distribute the Products
within the Territory and consistent with GSK’s brand guidelines attached hereto
as Exhibit 3 (as such guidelines may be modified or replaced by GSK from time to
time).  Biovail consents and agrees that it shall only use each Trademark in its
entirety and to not intentionally use the Trademarks and the Product Trade Dress
in any way that would diminish, tarnish, disparage, or damage the goodwill in
and to the Trademarks and the Product Trade Dress.  Biovail agrees to use at
least the same level of due care to avoid diminishing, tarnishing, disparaging,
or damaging the goodwill of the Trademarks and the Product Trade Dress as
Biovail would use in connection with its own trademarks and trade dress.  The
use of the Trademarks and Product Trade Dress by Biovail shall be expressly
subject to subparagraphs (b) and (c) below.

 

(b)                                 Biovail shall permit or cause to permit duly
authorized representatives of GSK to inspect, on the premises of Biovail, its
Affiliates or distributors, at reasonable times during normal business hours and
upon not less than ten (10) days prior written notice, Product inventory,
quality control records, and facilities used in or relating to the storage,
distribution or sale of the Products to the extent necessary to ensure
compliance with quality control standards and with applicable terms of this
Agreement pertaining to the use of the Trademarks and Product Trade Dress.

 

(c)                                  Upon reasonable advance written request,
Biovail will deliver to GSK, samples of the Products and samples of packaging,
advertising and collateral materials that bears any Trademark and the Product
Trade Dress for the inspection of GSK.  If GSK reasonably determines that
Biovail fails to maintain a consistent level of quality in accordance with the
terms of this Agreement, then GSK may request

 

--------------------------------------------------------------------------------


 

that Biovail take reasonable steps to remedy any such deficiencies and Biovail
shall promptly comply with such requests.

 

(d)                                 Whenever Biovail or its permitted
sublicensee uses the Trademarks in advertising or in any other manner in
connection with the Products, Biovail or its permitted sublicensee shall clearly
indicate that the Trademarks are owned by the GlaxoSmithKline group of
companies.  When using the Trademarks and Product Trade Dress under this
Agreement, Biovail and its permitted sublicensee shall comply with all
Applicable Laws pertaining to the Trademarks and Product Trade Dress in force at
any time in the Territory.  As reasonably requested by GSK during the term of
this Agreement, Biovail shall and shall cause its permitted sublicensee to
provide GSK with copies of such foregoing material on a periodic basis, for
approval of the use of the Trademarks and Product Trade Dress by them.  Biovail
shall promptly take any and all reasonable actions directed by GSK with respect
to maintaining the value of the Trademarks and Product Trade Dress and to assure
compliance with the provisions of this Section 3.

 

(e)                                  Biovail agrees not to authorize any Third
Party to use the Trademarks or the Product Trade Dress other than as permitted
under this Agreement.  Biovail agrees not to use and shall cause its permitted
sublicensees not to use any trade mark confusingly similar to the Trademarks or
the Product Trade Dress.

 

(f)                                    Biovail and its permitted sublicensees
shall comply with all Applicable Laws, in all material respects, pertaining to
the sale, lease, distribution and advertising of Products bearing the Trademarks
and the Product Trade Dress.

 

(g)                                 Biovail may not and agrees that it will not
and will direct its permitted sublicensees not to use any Trademark or Product
Trade Dress outside the Territory.

 

4.             Use of Domain Name.

 

(a)                                  Product Web Site:  In connection with its
rights under the APA and this Agreement, Biovail shall have the exclusive right
to market and promote the Products on the internet.  To enable Biovail to carry
out such marketing and

 

--------------------------------------------------------------------------------


 

promotional activities during the Term of this Agreement, GSK consents to the
maintenance by Biovail, at its sole expense, of a web site for the Products (the
“Product Web Site”) at the URL corresponding to the Domain Name.

 

(b)                                 Acknowledgement of Ownership: Biovail
understands and acknowledges that the Domain Name is and shall at all times
remain the sole property of GSK and its Affiliates, and that Biovail’s rights
regarding the Domain Name are limited to the use rights set forth herein. GSK
covenants and agrees that, during the term of this Agreement, it shall file all
necessary renewals for the Domain Name.

 

(c)                                  Access to Name Servers: To facilitate the
hosting of a Product Web Site at the Domain Name, GSK shall, during the term of
this Agreement, delegate access to Biovail to the Name Servers for the Domain
Name upon receipt by GSK from Biovail of appropriate contact information to
supply to the registrar.

 

(d)                                 Links and Notices: Biovail shall include a
notice on the Product Web Site informing visitors that the Product Web Site
relates solely to topical (excluding ophthalmic) presentations of the Products
in the Territory. Upon the request of GSK, Biovail shall also post and maintain
on the Product Web Site information or hyperlinks regarding availability of
(i) the Products or other acyclovir products produced by, for or under license
from GSK or its Affiliates for sale or use outside the Territory or (ii) other
acyclovir products other than the Products produced by, for or under license
from GSK or its Affiliates for sale or use in the Territory. Biovail may include
on the Product Web Site hyperlinks to corporate web sites of Biovail or its
Affiliates, but shall not include on the Product Web Site hyperlinks to any
other product websites.

 

(e)                                  Product Web Site Content:  Biovail shall be
solely responsible for, and have sole ownership rights in, the content (other
than the Domain Name and Trademarks) and look and feel of the Product Web Site.

 

(f)                                    Other Domain Names: During the term of
this Agreement, GSK may acquire and register any other domain name containing
the trademark “Zovirax” or any similar or confusingly similar trademark or name,
but shall not use any such domain name in the Territory without the consent in
writing of Biovail.  For the

 

--------------------------------------------------------------------------------


 

avoidance of doubt, it is understood and agreed by the Parties that a domain
name shall not be considered used in the Territory if a web site at the URL
corresponding to such domain name is accessible in the Territory if such web
site is intended exclusively for patients or consumers who reside in
jurisdiction(s) outside the Territory.

 

(g)                                 Ownership of User Information: All user
information and data, including user data captured through user interaction with
the Product Web Site or through the use of cookies or other devices on the
Product Web Site, shall be and shall remain the sole properly of Biovail;
provided, however, that GSK shall have the right to access or use such
information for purposes of product recalls or regulatory reporting or
compliance.

 

5.             Acknowledgment of Ownership Rights.  Biovail acknowledges and
agrees that as between the Parties, GSK and/or its Affiliates, are, and will
remain the owner of the Trademarks and Product Trade Dress.  Biovail shall not
at any time do, cause to be done, or permit any of its employees, agents,
contractors and subcontractors to commit any act materially inconsistent with,
or contesting or impairing such ownership.  Biovail agrees that all use of the
Trademarks and Product Trade Dress by Biovail shall inure to the benefit of and
be on behalf of GSK and/or its Affiliates.  Biovail acknowledges that nothing in
this Agreement shall give Biovail any right, title or interest in the Trademarks
and Product Trade Dress other than the right to use the Trademarks and Product
Trade Dress within the Territory in accordance with this Agreement.  Biovail
agrees that it will not challenge GSK’s or its Affiliates’ title to, or
ownership of, the Trademarks and Product Trade Dress, or attack or contest the
validity of the Trademarks and Product Trade Dress.  All goodwill accruing to
the Trademarks and Product Trade Dress as a result of the use of the Trademarks
and Product Trade Dress in the performance of this Agreement shall belong solely
to GSK and/or its Affiliates.  In the event that Biovail acquires any rights in
the Trademarks and Product Trade Dress in connection with Biovail’s activities
pursuant to this Agreement, Biovail shall assign, and hereby does assign, to GSK
and/or its Affiliates all such rights, including any related goodwill.

 

--------------------------------------------------------------------------------


 

6.             Trademark Infringement by Third Parties.

 

(a)                                  If either Party becomes aware that a Third
Party is infringing any Trademark or Product Trade Dress used in connection with
the Products, such Party shall give prompt written notice to the other Party
describing in detail the nature of such infringement.

 

(b)                                 GSK and its Affiliates shall have the first
right, but not the obligation, to enforce any such Trademarks and Product Trade
Dress against such Third Party infringer to the extent deemed necessary or
appropriate by GSK or its Affiliates, in their reasonable discretion, and to
settle or compromise any such possible infringement by taking such action as GSK
or its Affiliates may determine in their sole and absolute discretion; provided,
however, that GSK shall not settle any such potential infringement in a manner
that materially adversely affects the rights granted to Biovail hereunder,
except with Biovail’s prior written consent (which consent shall not be
unreasonably withheld, conditioned, or delayed).  Biovail shall provide GSK all
reasonable assistance (including, without limitation, making documents and
records available for review and copying, making persons within its control
available for pertinent testimony, and agreeing to be named as a party to an
action if necessary for standing in such action), at GSK’s expense, in such
enforcement.

 

(c)                                  GSK shall notify Biovail in writing not
later than thirty (30) days following the date of the notice set forth in
Section 6(a) whether or not GSK or an Affiliate of GSK intends to enforce the
applicable Trademark(s) or Product Trade Dress pursuant to the terms of
Section 6(b).  In the event that GSK notifies Biovail that it does not intend to
so enforce the applicable Trademark(s) or Product Trade Dress or if neither GSK
nor any of its Affiliates has settled or initiated any court or administrative
action to enforce the applicable Trademark(s) or Product Trade Dress within
ninety (90) days of such notice, then Biovail or a Biovail Affiliate shall have
the right, but not the obligation, to enforce any such Trademarks and Product
Trade Dress against such Third Party infringer to the extent deemed necessary or
appropriate by Biovail or its Affiliates, in their reasonable discretion, and to
settle or compromise any such possible infringement by taking such action as
Biovail or its Affiliates may determine in reasonable consultation with GSK;

 

--------------------------------------------------------------------------------


 

provided, however, that Biovail shall not settle any such potential infringement
in a manner that materially adversely affects GSK’s or its Affiliates’ rights in
the applicable Trademark(s) or Product Trade Dress, except with GSK’s prior
written consent (which consent shall not be unreasonably withheld, conditioned,
or delayed).  GSK shall provide Biovail all reasonable assistance (including,
without limitation, making documents and records available for review and
copying, making persons within its control available for pertinent testimony,
and agreeing to be named as a party to an action if necessary for standing in
such action), at Biovail’s expense, in such enforcement.

 

7.                                       Prosecution and Maintenance of
Trademarks.  During the term of this Agreement:

 

(a)                                  GSK or its Affiliates shall register and
maintain, or cause to be registered and maintained, at its cost and expense, the
Trademarks in the Territory during the term of this Agreement.  Biovail shall
promptly provide or cause to be provided to GSK or its Affiliates such
documents, specimens or other materials as GSK may reasonably request to enable
GSK or its Affiliates to register and maintain, or cause to be registered and
maintained, the Trademarks in the Territory during the term of this Agreement. 
If Biovail learns of any unauthorized use of the Trademarks by others in the
Territory, Biovail agrees to promptly notify GSK of such unauthorized use in
accordance with Section 6.

 

(b)                                 GSK shall not take any intentional steps to
tarnish, disparage, damage and/or diminish the value of the Trademarks or the
Product Trade Dress (or the goodwill associated with either of the foregoing) or
frustrate or hinder Biovail’s ability to exercise its rights under this
Agreement.

 

(c)                                  GSK shall not (i) abandon the Trademarks;
or (ii) permit any registration issuing therefrom to lapse, expire or be
cancelled in the Territory without first notifying Biovail in accordance with
the terms of Section 7(d).

 

(d)                                 Prior to permitting the occurrence any of
the events in Section 7(c), GSK will provide Biovail with as much prior written
notice as is reasonably practicable under the circumstances, but in no event
less than twenty (20) Business Days prior written notice.  Upon receipt of such
notice, Biovail shall have the option (at

 

--------------------------------------------------------------------------------


 

its choice) to: (A) continue the prosecution of such applications (and/or
maintain such registrations) or pay any required fees in the name of GSK (or its
designee); (B) promptly receive an assignment of the Trademarks and the Product
Trade Dress from GSK (and all applications and registration for same, along with
all associated goodwill); or (C) permit the event to occur without continuing
prosecution or taking an assignment of the Trademarks or Product Trade Dress. 
Biovail shall notify GSK in writing, not later than ten (10) Business Days
following Biovail’s receipt of the applicable notice from GSK, of its election
pursuant to the foregoing sentence.  In the event that Biovail elects to receive
an assignment of the Trademarks and the Product Trade Dress, GSK shall effect
such assignment, at its sole cost, within thirty (30) days of receipt of
Biovail’s notice of its election.  In such event, GSK agrees, for no additional
consideration, promptly to execute such further documents and to do such other
acts as may be reasonably necessary and proper to vest full title in, to and
under the Trademarks and the Product Trade Dress in Biovail, and/or may be
necessary in the Territory for Biovail to maintain, renew, or enforce such
Trademark (and related registrations) and the Product Trade Dress.  In the event
of such assignment to Biovail, this Agreement shall expire; provided, however
that Section 7(b) shall survive and GSK shall not (and shall not  direct, assist
or authorize any third party to) attack, dispute or contest the validity of
Biovail’s ownership of the Trademarks and the Product Trade Dress.

 

8.                                       Term and Termination.

 

(a)                                  Term.  The term of this Agreement shall
commence on the Effective Date and shall continue until expiration pursuant to
the last sentence of Section 7(d) above, unless earlier terminated as set forth
in Sections 8(b), 8(c) or 8(d).

 

(b)                                 Termination for Non-Use of the Trademarks. 
In the event Biovail voluntarily ceases to use all of the Trademarks in the
Territory, Biovail shall provide prompt written notice to GSK and upon receipt
of such notice, GSK may terminate this Agreement and the License granted
hereunder on written notice to Biovail.  In the event Biovail does not provide
such written notice but has voluntarily ceased to

 

--------------------------------------------------------------------------------


 

use all of the Trademarks in the Territory for a period of twelve (12)
consecutive months, notice by Biovail shall be deemed to have been given and GSK
may terminate this Agreement and the License granted hereunder on written notice
to Biovail.

 

(c)                                  Termination by GSK for Cause.  In the event
Biovail defaults in its performance of any material obligation under this
Agreement, GSK shall notify Biovail in writing of such default, specifying with
reasonable particularity the provisions of this Agreement in respect of which
the default occurred.  Biovail shall have thirty (30) days following its receipt
of the written notice to cure the default.  In the event Biovail fails to cure
the default within the thirty (30)-day period, GSK shall have the right to
terminate this Agreement and the License granted hereunder.

 

(d)                                 Termination by Biovail.  Biovail may
terminate this Agreement at any time on forty-five (45) days’ written notice to
GSK.

 

(e)                                  Effect of Termination.  Upon the
termination of this Agreement for any reason, all rights of Biovail to use the
Trademarks and the Product Trade Dress shall immediately cease.  Further,
Biovail shall take appropriate steps to ensure that all use of the Trademarks
and the Product Trade Dress by Biovail shall cease and Biovail shall discontinue
use of the Trademarks, destroy all advertising or other printed materials
bearing the Trademarks provided however, that in the event of termination other
than pursuant to Section 8(c), Biovail shall be permitted to use the Trademarks
and Product Trade Dress until the earlier of (i) the depletion of all Products
and associated advertising materials, brochures and the like remaining in its
possession (provided that Biovail will use its commercially reasonable efforts
to promptly deplete such Products and materials in its possession), or
(ii) ninety (90) days following the date on which it receives or provides notice
of the termination.

 

9.             No Warranties.  Except as specifically stated in the APA
regarding the Trademarks and the Product Trade Dress, GSK makes no
representation or warranty of any kind, either express or implied, regarding the
Trademarks or the Product Trade Dress or Biovail’s use thereof.

 

--------------------------------------------------------------------------------

 

10.           Indemnification.  Each Party (the “Indemnifying Party”) agrees to
indemnify, defend, save and hold harmless, and hereby does indemnify, defend,
save and hold harmless, the other Party and its directors, officers, agents and
employees (the “Indemnitees”) from and against any and all liabilities, claims,
causes of actions, suits, damages and expenses (including reasonable attorneys’
fees) (“Losses”) for which the Indemnitees or any Indemnitee may become liable
or may incur or be compelled to pay in any action or claim, in each case to a
Third Party, for or by reason of the Indemnifying Party’s breach of its
applicable obligations and agreements set forth in this Agreement. Each Party
hereto agrees that in no event shall either Party be liable under this
Section 10 to the other Party for any Losses to the extent such Losses arise
from the negligence, intentional misconduct or fraud of, or violation of any law
by, the other Party or such other Party’s Affiliates or its and their respective
officers, directors or employees, or from a breach by the other Party of this
Agreement or any Transaction Document.

 

11.           Cooperation.  Each Party agrees to cooperate with and to grant to
each other Party and their respective officers, employees, attorneys,
accountants, representatives and agents, during normal business hours and upon
reasonable request and upon reasonable notice, reasonable access to the other
Party’s management personnel and such other information and records relating to
the Trademarks and Domain Name in their possession or control after the Closing
Date and to permit copying or, where reasonably necessary, to furnish original
documents relating thereto for the purposes of (i) any financial reporting or
Tax matters (including without limitation any financial and tax audits, tax
contests, tax examination, preparation for any tax returns or financial
records); (ii) any investigation, inspection or audit being conducted by any
Governmental Authority involving the Products, Trademarks or Domain Name;
(iii) to comply with any applicable Governmental Rule, or (iv) defending or
bringing any claim, action, suit, proceeding, investigation, hearing,
arbitration or litigation relating to any Product, the Trademarks or the Domain
Name.   Each Party shall use its commercially reasonable best efforts to ensure
that its access to and requests for records and documents pursuant to this
Section 11 are conducted so as not to interfere with the normal and ordinary
operation of the other Party’s business.  Each Party acknowledges that the
records and documents made available to such Party pursuant to this Section 11
constitute confidential information of the releasing Party

 

12.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

13.           Entire Agreement, Exhibits and Other Documents.  This Agreement
together with the Exhibits attached hereto, together with the applicable
provisions of the APA, the other Transaction Documents, constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, between or among the Parties hereto with respect to the subject matter
hereof.  The Exhibits, are an integral part of this Agreement.  To the extent
there are inconsistent provisions in this Agreement and the APA concerning
Biovail’s use of the Trademarks and/or the Product Trade Dress, this Agreement
governs.

 

14.           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Governmental Rule or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties hereto as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

15.           Third Party Beneficiaries.  Except as specifically provided
herein, this Agreement is intended solely for the benefit of each Party hereto
and their respective successors or permitted assigns and it is not intended to
confer upon any Person other than the Parties hereto any rights or remedies
hereunder.

 

16.           Governing Law; Venue.  This Agreement will be deemed to have been
made in the State of New York and its form, execution, validity, construction
and effect will be determined in accordance with the laws of the State of New
York, without giving effect to the principles of conflicts of law thereof, and
the Parties agree to the personal jurisdiction of and venue in any federal court
located in the Southern District of New York or state court located in New York
County, New York.

 

17.           Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE AGREEMENTS, INSTRUMENTS

 

--------------------------------------------------------------------------------


 

AND DOCUMENTS CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FOR ANY COUNTERCLAIM THEREIN.

 

18.           Relationship of the Parties.  In making and performing this
Agreement, the Parties are acting, and intend to be treated, as independent
entities and nothing contained in this Agreement shall be construed or implied
to create an agency, partnership, joint venture, or employer and employee
relationship between GSK and Biovail.  Except as otherwise provided herein,
neither Party may make any representation, warranty or commitment, whether
express or implied, on behalf of or incur any charges or expenses for or in the
name of the other Party.  No Party shall be liable for the act of any other
Party unless such act is expressly authorized in writing by both Parties hereto.

 

19.           Further Assurances.  From time to time after the Effective Date,
GSK and Biovail without further consideration, shall each do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement and the other Transaction Documents (including, as applicable, upon
the request of the other Party).

 

20.           Advice of Counsel.  The language in all parts of this Agreement
shall be deemed to be the language mutually chosen by the Parties hereto.  The
Parties hereto and their counsel have cooperated in the drafting and preparation
of this Agreement, and this Agreement therefore shall not be construed against
any Party hereto by virtue of its role as the drafter thereof.  No drafts of
this Agreement or any other similar or related document exchanged by the Parties
hereto prior to the Closing Date shall be offered by a Party hereto, nor shall
any draft be admissible in any proceeding, to explain or construe this Agreement
or for any other purpose.

 

21.           Modifications.  This Agreement may not be modified except by an
instrument in writing, signed by an authorized representative of each Party.

 

22.           Succession and Assignment.  Except as set forth in Section 2 of
this Agreement, this Agreement may not be assigned, and the rights and
obligations hereunder may not be licensed, sublicensed, subcontracted or
delegated, without the prior written consent of GSK, which shall not be
unreasonably withheld, delayed, or conditioned; provided, however, Biovail may
assign

 

--------------------------------------------------------------------------------


 

this Agreement to a successor by merger, or acquisition, or otherwise to an
acquirer of Biovail’s business associated with a Product without the consent of
but on written notice to GSK.  Any attempted assignment by Biovail not permitted
under this Agreement shall be void and of no force or effect and shall
constitute a material breach of this Agreement.

 

23.           Waiver.  The waiver of any right to which a Party is entitled
under this Agreement shall not be effective unless in writing and signed by the
Party against whom the waiver is sought to be enforced, and shall not constitute
a waiver of any subsequent right to which the Party would otherwise be entitled.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Trademark and Domain Name
License Agreement to be executed in their respective corporate names by their
officers duly authorized thereto, all as of the Effective Date.

 

 

GlaxoSmithKline LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BIOVAIL LABORATORIES

 

INTERNATIONAL SRL

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

TRADEMARKS

 

ZOVIRAX             U.S. Registration No. 1,141,502

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

PRODUCTS

 

United States

 

PRODUCT

 

ACTIVE INGREDIENTS

 

 

 

Zovirax® Cream

 

5% acyclovir in a prescription modified aqueous cream

 

 

 

Zovirax® Ointment

 

5% acyclovir in a prescription ointment formulation

 

 

 

Zovirax® Cream Sachet Sample

 

5% acyclovir in a prescription modified aqueous cream

 

 

 

Zovirax® Cream Tube Sample

 

5% acyclovir in a prescription modified aqueous cream

 

--------------------------------------------------------------------------------


 

Exhibit 3

 

TRADEMARK GUIDELINES FOR ZOVIRAX®

 

A.                                    GIVE PROPER NOTICE OF TRADEMARK RIGHTS

 

1.             Notice Symbols - A proper trademark notice should follow the
mark.  Use the “R-in-a-circle” symbol (®) in close proximity to the mark. 
Typically, the symbol is in superscript font immediately following the mark.

 

This should be followed on each page if the topic is different and as often as
is practical.

 

2.             Legal Notice:  In any product packaging, advertising material or
article, include the following:

 

ZOVIRAX® is a registered trademark of the GlaxoSmithKline group of companies.

 

B.                                    USE TRADEMARKS AS ADJECTIVES, FOLLOWED BY
THE COMMON DESCRIPTIVE NAME (NOUN) OF THE PRODUCT.

 

Example:

Zovirax® cream sachets

 

The word “brand,” after a mark and before the generic product name, further
guards against improper use.

 

Examples:

ZOVIRAX® brand medication

 

C.                                    MAKE TRADEMARKS STAND OUT FROM SURROUNDING
TEXT

 

The trademark should always be used in a manner that will distinguish it from
the surrounding text.  Trademarks should be CAPITALIZED, underlined, italicized,
placed in “quotation marks,” or depicted in boldface type, whenever they appear
in printed or electronic media.

 

Example:

ZOVIRAX® antiviral medication

 

--------------------------------------------------------------------------------


 

D.                                    NEVER MAKE TRADEMARKS PLURAL OR POSSESSIVE

 

Since a trademark is not a noun, it should never be used in the plural form. 
Instead pluralize the common nouns they describe.

 

Examples:

Correct:  Two Zovirax® cream sachets

Incorrect:  Two Zoviraxes

 

E.                                      “AFFIX” TRADEMARKS TO PACKAGING

 

In order for trademark rights to be created and maintained, a mark must be
“affixed” to a specific product so that consumers can see the mark when making
their purchasing decisions.  Trademarks are affixed by applying them directly to
a product, to containers in which the product is packaged, or to tags or labels
attached to the product.  Trademarks also can appear in catalogs and online
marketing if the marks are used prominently in association with a picture of the
goods and if ordering information is also provided.

 

F.                                      DO NOT COMBINE THE ZOVIRAX® TRADEMARK
WITH OTHER MARKS

 

The Trademark should stand on its own and should never be combined with or
presented in close proximity to the trademark of any other company.  Further,
the Trademark should not be used in a manner that might create the impression it
is owned by any company other than GSK or that it is related to another mark.

 

G.                                    DO NOT USE A GSK TRADEMARK IN A MANNER
INCONSISTENT WITH ITS BRAND IMAGE

 

The Trademark represents a unique product identity and is an important symbol of
GSK’s goodwill.  Accordingly, all marketing and promotional materials should
utilize the relevant Trademark in a manner consistent with the product image. 
NEVER use the Trademark in a manner that makes false or unsubstantiated claims,
implies immoral or improper conduct or is otherwise disparaging to our company
or its products.  Further, take affirmative steps to only present the Trademark
in a manner consistent with the product image.

 

H.                                    FAITHFULLY REPRODUCE THE LOGO TO MATCH
STANDARDS

 

Logos must be used consistently, to present a recognizable visual image that
consumers can rely on.  Please ensure that all reproductions of any Logos are in
correct proportion,

 

--------------------------------------------------------------------------------


 

of good resolution and, when colors are involved, include all of the correct
colors as established by GSK’s Style Guide.

 

--------------------------------------------------------------------------------
